        Case
AO 2458 (Rev.    3:21-cr-00369-RBM
              02/08/2019)                          Document
                          Judgment in a Criminal Petty               60
                                                       Case (Modified)    Filed 03/19/21 PageID.134 Page 1 of 1                            Page I oft


                                       UNITED STATES DISTRICT COURT
                                              SOUTHERN DISTRICT OF CALIFORNIA

                    United States of America                                       JUDGMENT IN A CRIMINAL CASE
                                       V.                                          (For Offenses Committed On or After November I, 1987)


                  Cesilia Isabel Sandoval-Ruiz                                     Case Number: 3:21-cr-369-RBM

                                                                                   Defendant 's Attom


REGISTRATION NO. 26751509
                                                                                                                  MAR 19 2021
THE DEFENDANT:
 IZI pleaded guilty to count(s) 1 of Superseding Information
 □ was found guilty to count(s)
     after a plea of not guilty.
     Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
Title & Section                   Nature of Offense                                                                 Count Number(s)
8: 1325; 18:3                     Illegal Entry; Accessory After the Fact (Misdemeanor)                             1
 □   The defendant has been found not guilty on count(s)                    ------------------
 IZI Count(s) 1-3 oflnformation                                                    dismissed on the motion of the United States.

                                            IMPRISONMENT
       The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:

                                 IZI TIME SERVED                              □ --------- days
 IZI Assessment: $10 WAIVED IZI Fine: WAIVED
 IZI Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
 the defendant's possession at the time of arrest upon their deportation or removal.
 □ Court recommends defendant be deported/removed with relative, ________ charged in case

     IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

                                                                           Friday, March 19, 2021
                                                                           Date of Imposition of Sentence


Received
                            :.     i

             --------,--
                   t-�            .J


             DUS M     11. ·, .. ': 1: t , ;    , ·-·-                     HOORABLERVTHB
                                                                            EZMoNrENE
                                                                           ��
                                                                           UNITED STATES MAGISTRATE JUDGE


Clerk's Office Copy                                                                                                            3 :21-cr-369-1
